                                            Case 5:19-cv-03226-BLF Document 77 Filed 10/14/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       KRYPT, INC.,                                    Case No. 19-cv-03226-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE DISCOVERY DISPUTE
                                                  v.                                       RE KRYPT’S REQUESTS FOR
                                  10
                                                                                           PRODUCTION OF DOCUMENTS
                                  11       ROPAAR LLC, et al.,                             NOS. 24-25 AND INTERROGATORIES
                                                                                           NOS. 1-3
                                                        Defendants.
                                  12
Northern District of California




                                                                                           Re: Dkt. No. 69
 United States District Court




                                  13

                                  14           Plaintiff Krypt, Inc. (“Krypt”) seeks an order compelling defendant Ropaar, LLC

                                  15   (“Ropaar”) to identify each person Ropaar has employed or offered to employ from January 1,

                                  16   2012 to the present. Dkt. No. 69. Ropaar argues that this information is not relevant to any claim

                                  17   or defense. Id. The Court has considered the parties’ joint discovery dispute letter and has

                                  18   received two additional exhibits Ropaar asked for leave to submit.1 The Court finds this dispute

                                  19   suitable for resolution without oral argument. Civil L.R. 7-1(b).

                                  20           For the reasons set forth below, the Court concludes that the discovery Krypt seeks is not

                                  21   relevant to any claim or defense.

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     On September 25, 2020, the Court permitted Ropaar to file Exhibits 3 and 4. Dkt. No. 72.
                                       Exhibit 3 includes a description of the alleged trade secrets Krypt contends Mr. Robinson and
                                  27   Ropaar misappropriated, and Exhibit 4 includes the documents Krypt says disclose the claimed
                                       trade secrets described in Exhibit 3. The Court does not rely on these exhibits to decide this
                                  28   dispute.
                                             Case 5:19-cv-03226-BLF Document 77 Filed 10/14/20 Page 2 of 5




                                   1   I.      BACKGROUND

                                   2           Krypt and Ropaar provide SAP2 implementation and consulting services. Dkt. No. 55

                                   3   ¶¶ 2, 3. Defendant Clay Robinson worked at Krypt from May 1, 2016 to February 12, 2019 as a

                                   4   Professional Services Consultant. Id. ¶ 35. Shortly after leaving Krypt, he began working at

                                   5   Ropaar. Id. ¶ 53. In this action, Krypt accuses Ropaar of conspiring with Mr. Robinson to

                                   6   misappropriate Krypt’s trade secrets in violation of the federal Defend Trade Secrets Act, 18

                                   7   U.S.C. §§ 1836 et seq. and the California Uniform Trade Secrets Act, Cal. Civ. Code §§ 3426 et

                                   8   seq. Id. ¶¶ 76-96. Krypt also asserts a breach of contract claim against Mr. Robinson, but that

                                   9   claim is not relevant to this dispute.

                                  10           The parties dispute whether Ropaar should be required to provide discovery responsive to

                                  11   the following Krypt discovery requests:

                                  12                   Request for Production No. 24: Documents sufficient to identify
Northern District of California
 United States District Court




                                                       each of your employees from January 1, 2012 to present.
                                  13

                                  14                   Request for Production No. 25: Documents sufficient to identify the
                                                       dates of employment for each of your employees from January 1,
                                  15                   2012 to present.

                                  16                   Interrogatory No. 1: Identify each individual you have employed
                                                       from January 1, 2012 to present.
                                  17
                                                       Interrogatory No. 2: For each individual you have employed from
                                  18
                                                       January 1, 2012 to present, list their dates of employment.
                                  19
                                                       Interrogatory No. 3: Identify each individual to whom you have
                                  20                   extended an offer of employment from January 1, 2012 to present.

                                  21   Dkt. No. 69-1 at 7-8; Dkt. No. 69-2 at 1-2.
                                  22   II.     LEGAL STANDARD
                                  23           A party may obtain discovery of any matter that is relevant to a claim or defense and that is
                                  24   “proportional to the needs of case, considering the importance of the issues at stake in the action,
                                  25   the amount in controversy, the parties’ relative access to relevant information, the parties’
                                  26   resources, the importance of the discovery in resolving the issues, and whether the burden or
                                  27

                                  28
                                       2
                                        The Court understands “SAP” to refer to SAP SE, a German multinational company that
                                       provides software for managing business processes.
                                                                                      2
                                              Case 5:19-cv-03226-BLF Document 77 Filed 10/14/20 Page 3 of 5




                                   1   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                   2   III.     DISCUSSION
                                   3            Krypt asks Ropaar to produce information identifying all of Ropaar’s employees and

                                   4   prospective employees to whom it made offers of employment dating back to January 1, 2012.

                                   5   Krypt says this discovery is relevant to its trade secret misappropriation claims for two reasons.

                                   6   First, Krypt argues that if Ropaar has “excessively” or “exclusively” targeted high-level Krypt

                                   7   employees, rather than recruiting from other industry candidates, such evidence will “tend to make

                                   8   it more probable that Ropaar hired away Robinson with the intent of conspiring to misappropriate

                                   9   trade secrets.” Dkt. No. 69 at 2. Second, Krypt argues that this same evidence will support its

                                  10   contention that Krypt and Ropaar are direct competitors. Id.

                                  11            Ropaar responds that whether it has historically targeted Krypt employees for recruitment

                                  12   is not relevant to any claim or defense. Ropaar argues that Krypt’s trade secrets misappropriation
Northern District of California
 United States District Court




                                  13   claim is based on allegations concerning Mr. Robinson’s conduct and Ropaar’s recruitment of him

                                  14   and does not include any references to misappropriation via other former Krypt employees. Id. at

                                  15   5. Ropaar does not address Krypt’s argument that Ropaar’s recruitment behavior is relevant to the

                                  16   question of whether the parties are direct competitors.

                                  17            Krypt’s first argument depends on a questionable premise—i.e., that Ropaar’s

                                  18   disproportionate recruiting of Krypt’s high-level employees suggests an intent to misappropriate

                                  19   Krypt’s trade secrets generally, which in turn suggests Ropaar specifically intended to

                                  20   misappropriate the trade secrets at issue in this case by recruiting Mr. Robinson. At least in

                                  21   California, it is not improper for a company to recruit its competitor’s employees. Hollingsworth

                                  22   Solderless Terminal Co. v. Turley, 622 F.2d 1324, 1337 (9th Cir. 1980) (“Mere solicitation of an

                                  23   employee, under no contract of employment, to leave and associate with a competing firm is not

                                  24   illegal.”); see also Edwards v. Arthur Andersen LLP, 44 Cal. 4th 937, 945-46 (2008) (describing

                                  25   California policy of open competition and employee mobility). So, even if Krypt obtained

                                  26   evidence that Ropaar recruited or attempted to recruit principally from Krypt, such evidence

                                  27   would not inherently suggest any misconduct by Ropaar, let alone intentional misconduct specific

                                  28   to Ropaar’s recruitment of Mr. Robinson.
                                                                                         3
                                           Case 5:19-cv-03226-BLF Document 77 Filed 10/14/20 Page 4 of 5




                                   1          Of course, it is improper for a company like Ropaar to mine its competitor’s employees for

                                   2   confidential information those employees are bound not to disclose. But Krypt’s operative

                                   3   complaint alleges only that since May 2015, Ropaar has hired away one “senior consultant” and

                                   4   three “other” employees from Krypt in addition to Mr. Robinson. Dkt. No. 55 ¶¶ 32-33. The

                                   5   complaint does not allege that any of these former Krypt employees (with the exception of Mr.

                                   6   Robinson) misused Krypt confidential information or trade secrets or disclosed them to Ropaar.

                                   7   Krypt points to its assertion that Ropaar “launched a campaign to poach Krypt’s employees” to

                                   8   obtain access to Krypt’s confidential information. See id. ¶ 31. But Krypt’s belief that Ropaar has

                                   9   engaged in such a campaign, whether quoted in the presiding judge’s order or not, need not be

                                  10   accepted as an assertion of fact. Krypt’s trade secret misappropriation claims are limited to

                                  11   Ropaar’s and Mr. Robinson’s conduct with respect to Mr. Robinson’s recruitment and

                                  12   employment. See id. ¶¶ 76-96. In these circumstances, there is no reasonable justification for the
Northern District of California
 United States District Court




                                  13   discovery Krypt seeks of Ropaar.

                                  14          The Court also considers whether Krypt’s discovery requests are relevant to its assertion

                                  15   that Krypt and Ropaar are competitors. Krypt does not explain why it wishes to establish that the

                                  16   parties are competitors, but the Court assumes Krypt hopes to show that its trade secrets derive

                                  17   independent economic value from not being generally known, and not being readily ascertainable

                                  18   through proper means by, a competitor positioned to obtain economic value from the disclosure or

                                  19   use of such information. See 18 U.S.C. § 1839(3) (defining “trade secret”); Cal. Civ. Code

                                  20   § 3426.1(d)(1) (defining “trade secret”). The Court is skeptical of Krypt’s implicit suggestion that

                                  21   only direct competitors recruit from one another, such that Ropaar’s recruiting behavior is

                                  22   evidence of the nature of the parties’ competitive relationship. See Dkt. No. 69 at 2. The Court

                                  23   expects that there is far more compelling evidence on this point, such as whether Ropaar offers

                                  24   services similar to Krypt’s or whether the parties compete for business from the same customers or

                                  25   categories of customers. In any event, Krypt has failed to demonstrate that discovery of the

                                  26   identities of Krypt’s employees and prospective employees for the past eight years will yield any

                                  27   evidence relevant to this issue.

                                  28
                                                                                        4
                                             Case 5:19-cv-03226-BLF Document 77 Filed 10/14/20 Page 5 of 5



                                       IV.     CONCLUSION
                                   1
                                               Krypt’s request for an order compelling Ropaar’s responses to Requests for Production
                                   2
                                       Nos. 24 and 25 and Interrogatories Nos. 1-3 is denied.
                                   3
                                               IT IS SO ORDERED.
                                   4
                                       Dated: October 14, 2020
                                   5

                                   6

                                   7                                                              VIRGINIA K. DEMARCHI
                                                                                                  United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
